Order entered October 13, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00735-CR

                    FRANCISCO J. TRUJILLO-CAMACHO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-84704-2016

                                            ORDER
       Before the Court is the October 11, 2017 request of court reporter Denise Condran for a

third extension of time to file the reporter’s record. We GRANT the request and extend the time

to file the reporter’s record until November 6, 2017. If the reporter’s record is not filed by

November 6, 2017, the Court may utilize its available remedies, which may include ordering Ms.

Condran not to sit until the complete reporter’s record has been filed.


                                                       /s/   ADA BROWN
                                                             JUSTICE